UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR QUARTER ENDED SEPTEMBER 30, 2007 HEARTLAND, INC. (Exact name of small business registrant as specified in its charter) Maryland 000-27045 36-4286069 (State or other jurisdiction of incorporation or organization)) (Commission File Number) (I.R.S. Employer Identification Number) 124 Brooklyn Street Cumberland Gap, Tennessee 37724 (Address of principal executive offices) (Zip Code) P.O. Box 4320 Harrogate, Tennessee 37752 (Mailing Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (423) 869-7255 (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act) Yes o No x Number of shares of the registrant’s common stock outstanding as of November 16, 2007 was: 36,237,105 Transitional small business disclosure format (Check one) YES o NO x 1 HEARTLAND, INC. FORM 10-QSB TABLE OF CONTENTS PART I. FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 17 ITEM 3. CONTROLS AND PROCEDURES 25 PART II. OTHER INFORMATION 25 ITEM 1. - LEGAL PROCEEDINGS 25 ITEM 2. - CHANGES IN SECURITIES AND USE OF PROCEEDS 25 ITEM 3. - DEFAULTS UPON SENIOR SECURITIES 25 ITEM 4. - SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 26 ITEM 5. - OTHER INFORMATION 26 ITEM 6. - EXHIBITS 26 SIGNATURES 26 2 PARTI.FINANCIALINFORMATION ITEM 1. FINANCIAL STATEMENTS 3 HEARTLAND, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEET SEPTEMBER 30, 2007 (UNAUDITED) ASSETS CURRENT ASSETS Cash $ 263,363 Accounts receivable, net of allowance for doubtful accounts of $197,525 3,876,648 Cost and estimated earnings in excess of billings on uncompleted contracts 211,872 Inventory 1,104,485 Prepaid expenses and other 1,620 Total current assets 5,457,988 PROPERTY, PLANT AND EQUIPMENT, net 894,815 OTHER ASSETS 23,465 Total assets $ 6,376,268 The accompanying notes are an integral part of the unaudited consolidated financial statements. 4 HEARTLAND, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEET SEPTEMBER 30, 2007 (UNAUDITED) LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable $ 1,931,500 Convertible promissory notes payable 53,450 Current portion of notes payable 41,203 Current portion of notes payable to related parties 88,835 Obligations to related parties 12,008 Accrued payroll and related taxes 528,694 Accrued interest 122,306 Accrued expenses 266,547 Billings in excess of costs and estimated earnings on uncompleted contracts 1,035,995 Total current liabilities 4,080,538 LONG-TERM OBLIGATIONS Notes payable, less current portion 396,687 Notes payable to related parties, less current portion 421,579 Total long term liabilities 818,266 STOCKHOLDERS’ EQUITY Preferred stock $0.001 par value 5,000,000 shares Authorized 2,330,000 shares issued and outstanding 2,330 Additional paid-in capital – preferred stock 703,607 Common stock, $0.001 par value 100,000,000 shares authorized; 36,237,105 shares issued and outstanding 36,237 Additional paid-in capital – common stock 16,058,914 Accumulated deficit (14,923,785 ) Deferred compensation (399,839 ) Total stockholders’ equity 1,477,464 Total Liabilities and Stockholders’ Equity $ 6,376,268 The accompanying notes are an integral part of the unaudited consolidated financial statements 5 HEARTLAND, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three months ended September 30, Nine months ended September 30, 2007 2006 2007 2006 REVENUE - SALES $ 3,168,965 $ 2,619,088 $ 9,656,306 $ 7,671,149 COSTS AND EXPENSES Cost of goods sold 2,920,674 2,276,285 8,613,137 6,387,341 Selling, general and administrative expenses 288,173 2,013,543 1,946,307 2,962,819 Depreciation and amortization 15,256 14,425 52,026 41,802 Total costs and expenses 3,224,103 4,304,253 10,611,470 9,391,962 NET OPERATING LOSS (55,138 ) (1,685,165 ) (955,164 ) (1,720,813 ) OTHER INCOME (EXPENSE) Other income 6,652 25,248 23,735 90,309 Loss on disposal of property, plant and equipment (19,432 ) Interest expense (12,587 ) (2,864 ) (104,583 ) (196,834 ) Total other income (expense) (5,935 ) 22,384 (100,280 ) (106,525 ) LOSS FROM CONTINUING OPERATIONS BEFOREINCOME TAXES (61,073 ) (1,662,781 ) (1,055,444 ) (1,827,338 ) FEDERAL AND STATE INCOME TAX LOSS FROM CONTINUING OPERATIONS (61,073 ) (1,662,781 ) (1,055,444 ) (1,827,338 ) DISCONTINUED OPERATIONS: Income (loss) from discontinued operations (net of income tax expenses of $0) 9,363 82,196 (35,019 ) Gain on disposal of discontinued operations (net of income tax expenses of $0) 131,525 131,525 4,004,060 Loss from discontinued operations of VIEs (net of income tax expenses of $0) (12,692 ) Gain on disposal of discontinued operations of VIEs (net of income tax expenses of $0) 2,894,737 Income from discontinued operations 131,525 9,363 213,721 6,851,086 NET INCOME (LOSS) $ 70,452 $ (1,653,418 ) $ (841,723 ) $ 5,023,748 LESS:Preferred dividends (14,934 ) (161,752 ) Net income (loss) available to common stockholders $ 55,518 $ (1,653,418 ) $ (1,003,475 ) $ 5,023,748 The accompanying notes are an integral part of the unaudited consolidated financial statements 6 HEARTLAND, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (CONTINUED) 2007 2006 2007 2006 EARNINGS (LOSS) PER COMMON SHARE Continuing operations Basic and diluted $ $ (.06 ) $ (.04 ) $ (.07 ) Discontinued operations Basis $ $ $ .01 $ .27 Net income (loss) Basic and diluted $ $ (.06 ) $ (.03 ) $ .20 WEIGHTED AVERAGE COMMON SHARES OUTSTANDING Basic and diluted 36,237,105 25,990,530 34,842,160 25,110,513 The accompanying notes are an integral part of the unaudited consolidated financial statements 7 HEARTLAND, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine months ened September 30, 2007 2006 (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Continuing operations: Loss from continuing operations $ (1,055,444 ) $ (1,827,338 ) Adjustments to reconcile net loss to cash flows used in operating activities Stock issued for services and settlement 614,790 2,091,790 Preferred stock issued for services rendered 30,000 Net loss on disposal of property, plant and equipment 19,432 Depreciation and amortization 52,026 39,693 Stock -based compensation 21,044 Changes in assets and liabilities (Increase) decrease in: Accounts receivable (973,797 ) (466,269 ) Costs and estimated earnings in excess of billings on uncompleted contract 341,705 22,351 Inventory (246,294 ) (186,940 ) Prepaid expenses and other (620 ) (126,975 ) Other assets (19,316 ) 16,876 Increase (decrease) in: Accounts payable (61,478 ) 132,987 Obligations to related parties 12,008 Accrued payroll taxes (229,379 ) (241,323 ) Accrued interest (266,472 ) 63,439 Accrued expenses 97,645 (88,406 ) Billings in excess of costs and estimated earnings on uncompleted contract 782,498 155,517 Cash used in continuing operations (881,652 ) (414,598 ) Discontinued operations: Income from discontinued operations 213,721 6,851,086 Decrease in net assets (liabilities) of entities discontinued 123,779 (519,856 ) Gain on rescission of acquisitions (6,335,000 ) Cash provided by (used in) discontinued operations 337,500 (3,770 ) NET CASH USED IN OPERATING ACTIVITIES (544,152 ) (418,368 ) CASH FLOWS FROM INVESTING ACTIVITIES Payments for property, plant and equipment (46,618 ) (8,562 ) NET CASH USED IN INVESTING ACTIVITIES (46,618 ) (8,562 ) The accompanying notes are an integral part of the unaudited consolidated financial statements 8 HEARTLAND, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (CONTINUED) Nine months ended September 30, 2007 2006 CASH FLOWS FROM FINANCING ACTIVITIES Payments on notes payable (30,082 ) (31,712 ) Proceeds from notes payable 77,643 Payments on notes payable to related parties (52,494 ) Proceeds from issuance of convertible promissory notes 165,850 Payments on convertible promissory notes payable (10,000 ) Proceeds from issuance of common stock 145,000 243,283 Proceeds from issuance of preferred stock 552,500 NET CASH PROVIDED BY FINANING ACTIVITIES 604,924 455,064 INCREASE IN CASH 14,154 28,134 CASH, BEGINNING OF PERIOD 249,209 87,460 CASH, END OF PERIOD $ 263,363 $ 115,594 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Interest paid $ 33,554 $ 196,835 NON CASH INVESTING AND FINANCING ACTIVITIES Issuance of common stock for services and settlements $ 614,790 $ 2,091,790 Issuance of preferred stock for services $ 30,000 $ Issuance of common stock in payment of convertible promissory notes payable and accrued interest $ $ 1,196,844 Issuance of common stock for payment of obligations to related parties $ 50,000 $ Preferred stock dividend from imbedded beneficial conversion feature $ 123,437 $ Issuance of common stock and options for executive compensation $ 420,883 $ The accompanying notes are an integral part of the unaudited consolidated financial statements. 9 HEARTLAND, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE A BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with Regulation S-B promulgated by the Securities and Exchange Commission and do not include all of the information and footnotes required by generally accepted accounting principles in the United States for complete financial statements.In the opinion of management, these interim unadited condensed consolidated financial statements include all adjustments, which include only normal recurring adjustments, necessary in order to make the financial statements not misleading.The results of operations for such interim periods are not necessarily indicative of results of operations for a full year.The unaudited condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto of the Company and management’s discussion and analysis of financial condition and results of operations included in the Company’s Annual Report for the year ended December 31, 2006 as filed with the Securities and Exchange Commission on Form 10-KSB. NOTE B ACCOUNTING POLICIES The accounting policies followed by the Company are set forth in Note B to the Company’s audited consolidated financials statements in the Company’s Annual Report for the year ended December 31, 2006 as filed with the Securities and Exchange Commission on Form 10-KSB. Reclassifications Certain prior period amounts were reclassified to conform to the current period's presentation. NOTE C GOING CONCERN As reflected in the accompanying unaudited condensed consolidated financial statements, the Company has an accumulated deficit of $14,923,785.The Company’s auditors, in their opinion on the Company’s annual financial statements for 2006 dated April 16, 2007, included a “going concern” qualification related to substantial doubt about the Company’s ability to continue as a going concern. 10 HEARTLAND, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE D STOCKHOLDERS EQUITY Preferred Stock In June 11, 2004, the Board of Directors approved the authorization of 5,000,000 shares of Series A Convertible Preferred Stock - par value $0.001.As of September30, 2007, the Company has 2,330,000 shares of Series A Convertible Preferred Stock issued and outstanding.The preferred stock has a face value of $0.25 per share and the basis of conversion is one share of the Company’s common stock for each share of preferred stock.The preferred stock has liquidation priority rights over all other stockholders.The preferred shares can be converted at any time at the option of the stockholder, but will convert automatically at the end of three years into the Company’s common stock. The preferred shares carry a 10% annual stock dividend for the three years they are outstanding prior to conversion.The Preferred dividend in arrears for the three and nine months ended September 30, 2007 was $14,935 and $38,315, respectively. The preferred shares include a Series A and Series B common stock purchase warrant.The Series A warrant allows the holder to purchase 20% of the number of preferred shares purchased at $0.75 per share; the Series B warrant allows the holder to purchase 20% of the number of preferred shares purchased at $1.00 per share. Both series of warrants are exercisable over a three year period.The Company can call in the warrants after 12 months if the price of the common stock in the market is 150% of the warrant price for 10 consecutive days (i.e. $1.13 for the A warrant and $1.50 for the B warrant). During the quarter ended March 31, 2007, the Company sold 610,000 shares of Series A Convertible Preferred Stock (“Series A Preferred”) and received proceeds of $152,500. During the quarter ended June 30, 2007, the Company sold 1,600,000 shares of Series A Preferred and received proceeds of $400,000 [40,000 shares of Series A Preferred and proceeds of $10,000 were reclassified as 40,000 shares of common stock for misclassification during second quarter ended June 30,2007].In addition, 120,000 shares of Series A Preferred were issued for services valued at $30,000. There were no shares of preferred stock issued during the quarter ended September 30, 2007. 11 HEARTLAND, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE D STOCKHOLDERS EQUITY (Continued) Preferred Stock (Continued) Included with the Series A Preferred were 466,000 Series A warrants and 466,000 Series B warrants.The Series A and Series B warrants were valued at $104,732 using the Black-Scholes option-pricing model and such amount is included in Additional Paid in Capital – Preferred Stock. The assumptions used were as follows: Expected Life 3 years Expected Volatility109.80% - 111.84% Risk Free Interest Rate 2.5% Expected Dividends At September 30, 2007, there were 466,000 Series A warrants and 466,000 Series B warrants outstanding. In accordance with EMERGING ISSUES TASK FORCE ISSUE 98-5, ACCOUNTING FOR CONVERTIBLE SECURITIES WITH A BENEFICAL CONVERSION FEATURES OR CONTINGENTLY ADJUSTABLE CONVERSION RATIOS (“EITF 98-5), the Company recognized an imbedded beneficial conversion feature present in the Series A Convertible Preferred Stock.The Company allocated a portion of the proceeds equal to the intrinsic value of that feature to additional paid in capital.The Company recognized and measured an aggregate of $123,437 of the proceeds, which is equal to the intrinsic value of the imbedded beneficial conversion feature, to additional paid-in capital and as a dividend to the holders of the Series A Convertible Preferred Stock issued during the nine months ended September 30, 2007. Common Stock The Company has authorized 100,000,000 shares of common stock with a par value of $.001 per share.As of September 30, 2007, the Company had 36,237,105 shares of common stock issued and outstanding. During the quarter ended March 31, 2007, the Company’s common stock transactions were as follows: Issued 1,182,000 common shares for services valued at $411,570, including 650,000 shares valued at $211,250 issued to members of the Board of Directors. 12 HEARTLAND, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE D STOCKHOLDERS EQUITY (Continued) Common Stock (Continued) Issued 635,000 common shares for cash of $115,000, including 210,000 shares issued for cash previously received. Issued 77,000 shares of common stock for the settlement of amounts owed of $27,720. Issued 400,000 common shares for $20,000 in cash, $50,000 in loan repayments and $60,000 of services. During the quarter ended June 30, 2007, the Company’s common stock transactions were as follows: Issued 600,000 common shares for services valued at $115,500. Issued 40,000 common shares for$10,000 [reclassified see Preferred]. Per Executive Employee Agreement (see Note G): Issued 1,000,000 common shares valued at $180,000. Granted five year employee non-statutory stock options to purchase 1,822,504 shares of common stock at an exercise price of $.33 per share.The options were valued at $240,883 using the Black-Scholes option–pricing model and such amount is included in Additional Paid-in Capital.The assumptions used were as follows Expected Life 5 years Expected Volatility 111.84% Risk Free Interest Rate 2.5% Expected Dividends There were no shares of common stock issued during the quarter ended September 30, 2007. NOTE E INVENTORY Inventory consists of the following at September 30, 2007: Raw material Work in process - manufacturing9,514 $1,104,485 13 HEARTLAND, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE F DISCONTINUED OPERATIONS In November 2007, in connection with the Company’s default under the terms of the acquisition note owed to the former owner of Karkela Construction, Inc. and the former owner’s intention to foreclose on the related security interest, the Company elected to discontinue efforts with respect to Karkela and forfeit the security interest pledged, the assets of Karkela including 100% of the equity interest of Karkela.As a result, effective July 1, 2007, Karkela’s operations, which comprised the construction and property management segment, have been discontinued and Karkela is no longer a subsidiary of the Company.As a result, the steel fabrication business comprises the operations of the company and no segment information is presented. On June 21, 2006, the Company agreed to accept rescissions of the December 2004 acquisition agreement from Evans Columbus, LLC effective March 31, 2006 and from Monarch Homes, Inc. effective June 1, 2006.Additionally, in the second quarter of 2006, the Company concluded that it was no longer the primary beneficiary of the three entities previously reported as VIE’s, Mundus, Wyncrest and PAR.Evans business was manufacturing and Monarch was included in the construction and property management segment. Cash of $392,399 is attributable to the discontinued entities as of December 31, 2006.Revenues, pre tax profit (loss) and net assets (liabilities) on the discontinued entities are as follows Nine months ended September 30, 2007 Karkela Revenue Income before income taxes$ Net assets (liabilities)$ Three months ended September 30, 2007 Karkela Revenue$ Income before income taxes$ Net assets (liabilities)$ 14 HEARTLAND, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE F DISCONTINUED OPERATIONS (Continued) Nine months ended September 30, 2006 Karkela Evans Monarch
